Citation Nr: 1641542	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  10-30 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for service-connected bipolar disorder.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.S.



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to September 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The June 2006 rating decision granted service connection for manic depression and assigned a 50 percent disability rating effective May 18, 2005.   Thereafter, the March 2008 rating decision (Cleveland, Ohio) continued the 50 percent disability rating.  The RO jurisdiction has now returned to Chicago, Illinois.  

A hearing was before the Board in September 2011.  A hearing transcript is of record.

The Board previously remanded this matter in April 2013 for additional development.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the grant of service connection, the Veteran's bipolar disorder resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.



CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9432 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See April 2009 VA correspondence and the September 2011 Board hearing transcript.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, Social Security Administration (SSA) records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

In compliance with the remand directives, the Veteran underwent a VA psychiatric examination in July 2013 which provided the opinions requested by the Board.  Updated VA treatment records were also obtained.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The last psychiatric examination is now over three years old. The mere passage of time since those examinations is not reason enough, alone, to require reexamination. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's psychiatric disorder since the August 2013 VA examination. The Veteran has not argued the contrary.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

A June 2006 rating decision granted service connection for manic depression and assigned a 50 percent disability rating effective May 18, 2005.  A March 2008 rating decision continued the 50 percent disability rating for bipolar disorder, which was previously characterized as manic depression.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to bipolar disorder is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 (2015).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth and Fifth Editions, of the American Psychiatric Association (also known as " DSM-IV and DSM-V").  38 C.F.R. § 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

The Board notes that the VA's regulations regarding rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  See 80 Fed. Reg. 14308 (March 19, 2015).  However, the Secretary of the VA has specifically stated that the DSM-5 criteria are not for application to appeals certified to the Board before August 14, 2014.  Id.  In this case, all examinations and evaluations have employed the DSM-IV criteria, as warranted for this appeal based on an appeal certified before August 14, 2014.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 116. 

A VA examination was performed in April 2006.  At the time of examination, the Veteran reported experiencing poor sleep since discharge.  He was averaging 2 to 3 hours per night.  He also described nightmares, early waking and poor concentration.  The Veteran reported being depressed primarily but having occasional periods when he became expansive.  In particular, he would buy many presents for others, acquire debt and become easily irritable and argumentative.  Passive suicidal ideations were documented with 5 prior suicide attempts from 1985 to 1988.  Emotional blunting and isolation were also documented.  On examination, the Veteran's recent and remote memory was good, but his concentration was extremely poor.  His affect was sad and anxious; his speech was coherent and relevant, but showed some psychomotor slowing.  The Veteran's judgment was poor.  He also experienced anhedonia with a loss of all his past interests.  The examiner noted the Veteran appeared distant with a vacant stare.  A GAF score of 45 was assigned.

The examiner also noted the Veteran was a former interstate truck driver and was now retired from driving due to seizures.  He was no longer able to drive and was dependent on his wife.  The examiner opined the Veteran was unemployable.

Another VA examination was completed in November 2006.  The Veteran's social history included two marriages with no children.  He had been married since 1996 and his wife appeared to be fully supportive.  The Veteran again reported suicidal ideations with no plans for follow-through.  Five suicide attempts were made between 1985 and 1988.  Furthermore, the Veteran's wife described the Veteran's sleep as tossing and turning.  He even struck her in his sleep following a nightmare the previous night.  He was plagued with depression and ongoing headaches.

A December 2006 VA social work couples psychotherapy treatment record indicated the depression had decreased since the Veteran stopped his medication.  He reported being unable to drive his truck anymore because of his headaches and dizziness.  Moreover, he spaced out at times.  His wife would call his name and he would not respond right away.  He also lacked energy and lost his train of thought.  His wife stated he was less affectionate towards her as he used to be.  

A subsequent January 2007 individual psychotherapy notation echoed the Veteran's wife's complaints that he was not as affectionate as he used to be.  The Veteran indicated he still loved his wife but was concerned about their communication.  He reported having to quit his job because of severe headaches but had considered going back to work to relieve financial stress.  Another January 2007 couples psychotherapy notation indicated the Veteran was showing more affection and they were going out bowling as a couple.  They also took care of a little girl for some friends a couple hours a day.  His depression had decreased significantly and he had expressed hope that things are improving.

Another VA examination was performed in August 2007.  The Veteran reported to the examiner that he had not been employed the past year because of his seizure disorder and the loss of his driver's license.  Socially, the Veteran reported both he and his wife had become increasingly more isolated, not enjoying friends and activities that he previously enjoyed such as bowling and fishing.  Symptoms from his previous evaluation, such as suicidal ideation, anhedonia, excessive sleeping, hopeless feelings and restlessness continued.  His depressive symptoms had increased and intensified but the examiner noted it seemed likely that they have been exacerbated by his seizure disorder coupled with the loss of his driver's license and job.  He also had restrictions on physical activity.  His depressed mood was documented as chronic without remission.

On examination, the Veteran's hygiene was adequate and his eye contact was fair.  His speech was within normal limits for rate, flow and volume but he did defer to his wife for answers frequently.  He denied hallucinations, delusions, other than benign paranormal occurrences in the home, or obsessive rituals.  He described his mood as solemn and presented as mildly depressed.  His affect was blunted.  Moreover, his immediate memory task was mildly impaired and concentration was excessively slowed.  His insight and judgment was fair and he had passive rather than active suicidal ideations with no plans or intent.  A GAF score of 53 was assigned.

SSA records reflect a May 2007 psychological assessment of the Veteran which diagnosed him with affective disorders and anxiety-related disorders.  Depressive syndrome characterized by anhedonia, sleep disturbance, psychomotor agitation or retardation, decreased energy, feelings of guilt or worthlessness, difficulty concentration or thinking and thoughts of suicide were documented.  The examiner found the Veteran to be "somewhat slow" in his responses.  He was cooperative but plagued by indecision and obsessiveness during the evaluation.  The Veteran reported symptoms of depression and anxiety that were mild to moderate in intensity.  His emotional presentation was blunted and his thought process was slow.

A VA treatment notation from September 2007 indicated the Veteran had normal appearance, was alert, cooperative and pleasant.  His attention and concentration was intact but his mood was depressed.  His affect was in the normal range.  No hallucinations or delusions were noted and his memory was intact for immediate, short-term as well as long term.  A GAF of 61-70 was assigned, representing mild symptoms.  Thereafter, a November 2007 VA mental health treatment record indicates the Veteran admitted to occasional paranoia when he is asleep and he has no recollection of this when he is awake.  He denied any other symptoms of psychosis while awake.  He had some depression, particularly in the last few months when he lost his driver's license and job.  A mental health treatment plan dated November 20, 2007 was established for the Veteran to be reassessed in November 2009.

A February 2008 VA treatment notation indicated the Veteran thinks he is okay but he is not sure.  His wife reported he was less depressed and relatively stable with occasional mild ups and downs which were tolerable.  Furthermore, he admitted to occasional paranoia which was again reported only in his sleep with no other symptoms of psychosis while awake.

A December 2008 VA treatment notation reported the Veteran feels a bit depressed at times but not as bad as before.  Occasional depression with a slightly depressed affect was documented. 

Furthermore, a January 2009 VA treatment notation states the Veteran "has developed multiple medical problems which make it extremely difficult to maintain employment and function as an asset at any place of employment".  The Veteran's wife had to quit her place of employment in order to assist the Veteran at home.

A September 2009 VA treatment notation documents the Veteran's wife's observation of the Veteran's improved mood with Abilify.  She thought he handled stress better.  The Veteran reported slightly less depression but attributed this fact to going to church more than the medication.  He also reported his sleep was good.  

A March 2010 VA treatment notation documented the Veteran's state of remission as greater than 75 percent.  The Veteran stated he was feeling pretty good and the Veteran's wife reported he was less moody.  He was cooperative and stable, in no acute distress and no suicidal or homicidal ideations.  Psychotic symptoms were not reported or observed and his cognitive functioning was grossly intact.  A GAF score of 51 was assigned.

The Veteran testified at the September 2011 Board hearing that he has been having nightmares of fighting somebody.  When he wakes up, he will be actually punching and beating his wife.  As a result of these nightmares, his wife indicated she does not sleep in the same bed as him anymore.  Socially, the Veteran testified he has mood swings.  He does not have any kids but does have family in the area.  He sees his sister once and a while as well as his mother in law, who lives across the street.  His mother-in-law is blind so he is able to assist her by running errands with her as well as performing some housework.  The Veteran testified that he has physical fatigue and gets worn out easily due to a heart condition.  He also testified he experiences road rage and having a greater difficulty controlling his aggression.

The Veteran further testified he has memory loss.  For example, he indicated he forgets what he did the previous day.  His wife reported he does not need to be reminded or convinced to take a shower and get dressed but does need reminders to take his medication.  

An October 2012 VA mental health treatment notation reported the Veteran was cooperative and stable, in no acute distress with a joking and positive attitude.  He denied suicidal and homicidal ideations and no psychotic symptoms were reported or observed.  Moreover, his cognitive functioning was grossly intact.  Further, the Veteran reported overall good response to his medications with a 75 percent remission.  He also indicated he was sleeping better with no side effects.  The Veteran's wife indicated he was less argumentative and less moody.  The Veteran's bipolar was found to be stable and a GAF score of 56 was reported.

The record reflects the Veteran had not seen any psychiatrist since October 2012 when his VA psychiatrist went on medical leave.  The next psychological evaluation of record was the VA examination was performed in June 2013.  At that time, the examiner diagnosed the Veteran with bipolar disorder, most recently depressed with moderate severity.  The examiner opined the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity for the Veteran.  

On examination, the Veteran reported his wife had passed away since his last examination.  He reported their relationship had been rough for the last four years.  However, the examiner noted this statement contradicted the last psychiatric treatment notation in October 2012 at which time his wife had reported he was less argumentative and less moody.  In fact, the examiner noted the Veteran was jovial, laughed frequently and was in no apparent distress at the examination.  He displayed no emotion when talking about his wife's recent death.  Socially, while he has no children from his first or second marriage, children of his friends call him grandpa.  He has a friend who looks after him and helps him with the medications as well as a social relationship with his mother in law, sister in law and sister.  He did indicate he had not been as active in the past year but does have contact with his military unit.  In fact, he indicated there is a reunion in Belgium that he could not afford to attend unless "the VA gives him more money".  Occupationally, the Veteran reported he has not worked since 2005 or 2006 when he was diagnosed with a seizure disorder.  

The examiner indicated the Veteran's psychiatric symptoms included depressed mood, anxiety, mild memory loss, disturbances of motivation and mood and impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran also described "panic attacks" as stomach problems and sweating but then stated it may be related to his varying blood sugar.  The examiner indicated what the Veteran was describing did not sound like a panic attack.  He also described a nightmare a week ago but indicated he has infrequent nightmares.  Occasional road range was also reported.  He has no history of visual hallucinations but after his wife died, he thought he saw her once in their bed.  

The June 2013 examiner provided the opinion that the Veteran's bipolar disorder does not, by itself, render him unable to obtain or hold substantially gainful employment.  He stopped driving a truck due to his seizure disorder in 2005, not due to his bipolar disorder.  However, the examiner noted the Veteran's argumentativeness and mood instability is likely to result in decreases in reliability and productivity in his social and occupational functioning.  

The Veteran reported in an August 2013 VA treatment notation that his mood is "up and down, mostly feeling blah.  I'm having a bad year."  From his last visit with Dr. Z in October 2012, his wife passed away as well as several other close family members and his dog.  His medications are not as effective as he would hope.  The Veteran reported poor sleep due to racing thoughts and sleeps 4-5 hours per night and takes a 2 hour nap during the day.  He has nightmares once and a while but does not recall the content.  He has no problems with his appetite and energy but did report poor concentration and attention.  He needs reminders for taking medication and performing his activities of daily living.  Furthermore, he reported bouts of depression and having more moody "blah" days than happy days.  He feels hopeless but not as helpless, as he has many supports from his friend/partner, sister, mother-in-law and sister-in-law.  He enjoys time with the 5 year old grandson of his friend who views him as a grandfather.  He plays with him in the yard and does yard work for exercise.  The Veteran did endorse current passive suicide ideations but with no intent or plan.

On examination, the Veteran was found to have an "up and down" mood, linear and goal-directed thought processes, passive suicidal ideations with no intent or plan with no homicidal ideations.  Fair attention to hygiene was also noted.  His speech was a normal rate, tone and rhythm and his cognition and memory appeared to be grossly intact with judgment and insight poor to fair.  A GAF score of 45-50 was assigned.

Based on the foregoing, the Board finds the totality of the evidence indicates the Veteran's bipolar disorder causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  The evidence of record describes the Veteran's consistent suicidal ideations, albeit passive, as well as well as poor concentration, poor attention, depressive mood, anhedonia, paranoia and aggression.  The June 2013 VA examiner even documented impaired impulse control as well as unprovoked irritability with periods of violence.  Moreover, his mood was described at times as solemn or depressed as well as "up and down".  At the April 2006 VA examination, the Veteran was described as distant with a vacant stare.  

The evidence also describes the Veteran's struggles with his judgment as he was found to have spending sprees at times and need assistance with his financial affairs as a result.  VA examination, including the August 2013 examination, reported he had poor to fair insight and judgment.  

Occupationally, the Veteran had not been working since 2005 or 2006.  The Veteran's wife even had to quit her job in order to assist the Veteran at home.  As stated by the June 2013 examiner, the Veteran's argumentativeness and mood instability is likely to result in decreases in reliability and productivity in his social and occupational functioning.

Socially, while the Veteran was married for the entire period at issue, they attended couples counseling for marital issues.  Moreover, the record reflects the Veteran did not engage in many social activities outside of the house and limited his social interactions to a close circle of family and friends.  The recent passing of his wife has tightened that circle.  In fact, the record repeatedly indicated the Veteran suffered from a loss of interest in social activities.

Taken together, the totality of the objective medical evidence of record supports occupational and social impairment with deficiencies in most areas.  For these reasons, the Board finds the symptoms described in the record, including the Veteran's hearing testimony, more closely describes the rating criteria of 70 percent.

However, at no point during the appeal period has the Veteran's overall symptomatology more nearly approximated the criteria for a 100 percent rating.  There is simply no evidence of a total social impairment.  His relationships are clearly strained.  He had marital issues with his wife and a small inner circle of friends and family.  Yet the fact remains, he was married and he does have a relationship with his mother-in-law, sister-in-law, sister, as well as a grandchild of a friend.  All of these social relations, albeit strained and far from ideal, belies the notion of the Veteran having total social impairment.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The evidence of record supports that the Veteran's bipolar is adequately compensated by the assigned disability rating.  The Veteran's symptoms do not more closely approximate the higher rating criteria.  As previously indicated, there is no evidence that the Veteran has total social impairment, as he has been able to maintain some social relationships.  In particular, while strained, the Veteran was married.  As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.  The criteria for referral for extraschedular consideration have not been met. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial disability evaluation of 70 percent for service-connected bipolar disorder is granted.


REMAND

The majority of the medical evidence suggests the Veteran initially stopped working as a truck driver as a result of his seizure disorder and headaches as opposed to his bipolar disorder.  However, the Veteran contends his bipolar prevents him from finding other employment as he cannot stand to be around people for a prolonged period of time.  Because the record does not include a clear psychiatric opinion which addresses the impact of his bipolar on his ability to secure or maintain employment a remand is necessary prior to adjudication of this issue.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine if his service-connected disabilities render him unemployable.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner should determine, without taking age into account, whether it is at least as likely as not that the Veteran is precluded from obtaining or maintaining substantially gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities either jointly or singularly.

In doing so, the examiner should specifically address the Veteran's statements asserting unemployability, the relevance of any non service connected disorder, and the findings contained in the VA examination reports and VA and private treatment notes of record

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After all development has been completed the RO/AMC shall adjudicate the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


